THORNBERRY, Circuit Judge
(dissenting) :
With deference, I must dissent from the majority opinion because of my belief that it ignores the clear import of this Court’s decision in Johnson v. Georgia Highway Express, Inc., 5 Cir., 1969, 417 F.2d 1122. In Johnson, the appellant, a discharged Negro employee, was denied the right to represent the class of Negro employees suffering from alleged discriminatory employment practices until he could prove his own right to reinstatement. On interlocutory appeal, this Court reversed and held that the appellant was entitled to attack as representative of all Negro employees the alleged system wide policy of racial discrimination, in spite of his discharged status. Although, as the majority points out, Johnson was remanded for an evidentiary hearing on the issue of whether the appellant could adequately protect the interests of the class, the Court there made clear that,
In this regard the standard to be applied is not whether appellant will prevail, but is as stated by Judge Medina:
An essential concomitant of adequate representation is that the party’s attorney be qualified, experienced, and generally able to conduct the proposed litigation. Additionally, it is necessary to eliminate so far as possible the likelihood that the litigants are involved in a collusive suit or that plaintiff has interests antagonistic to those of the remainder of the class. Eisen v. Carlisle and Jacquelin, 2 Cir. 1968, 391 F.2d 555.
417 F.2d at 1125.
It is clear that this standard has not been followed in the instant case. Instead, the district court’s purported hearing revealed only that appellant here could not prevail on his individual claim. I would, therefore, reverse and remand for a proper Rule 23(a) (4) hearing in accordance with the principles enunciated in Johnson.